An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
	This is a correction/clarification of the Examiner’s Amendment dated 7/8/21.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 6/29/21.

The application has been amended as follows: 

	In claim 12:

	At the end of line 4 please delete “and”.
	At the end of line 5 please insert “and”
	Please add the following new line between lines 5 and 6:
	(e) water,

2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Mgm
7/12/2021

/MARGARET G MOORE/Primary Examiner, Art Unit 1765